Citation Nr: 0512314	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1973.  He was awarded the Combat Infantryman's Badge 
(CIB).

This matter arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The veteran was afforded a videoconference hearing before the 
undersigned in November 2004.  A transcript of that hearing 
is associated with the claims file.  During the hearing, the 
veteran appears to have raised the issues of entitlement to 
service connection for sleep apnea and a neck disorder.  The 
Board refers these issues to the RO for appropriate action.

The Board notes that in a September 2003 written statement 
(VA Form 21-4138), the veteran withdrew his notice of 
disagreement to the RO's February 2003 decision, regarding 
his claim for entitlement to service connection for 
obstructive sleep apnea secondary to PTSD and for a neck 
disorder.  During a September 2003 hearing before a decision 
review officer, the veteran reiterated his decision to 
withdraw his service connection claims for sleep apnea and 
neck disorder.

The RO informed the veteran in the December 2003 statement of 
the case, and confirmed that he had withdrawn his notice of 
disagreement for the service connection claims for sleep 
apnea and a neck disorder.

Having been withdrawn, the Board does not have jurisdiction 
over these issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The President signed into law the VCAA in November 2000, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2004) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The Board notes that the veteran's most recent VA psychiatric 
examination was in December 2002, nearly two-and-a-half years 
ago.  In this regard, the veteran and his wife reported that 
his PTSD has worsened since then.  The veteran, through his 
representative, asked at his personal hearing that he be 
afforded another VA examination.    The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination . . . so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran should 
therefore be afforded another psychiatric examination to 
determine the extent and severity of his service-connected 
PTSD.

Moreover, during the November 2004 videoconference hearing, 
the veteran testified that he received treatment through VA 
only.  The VA outpatient treatment records date after the 
December 2002 VA psychiatric examination report appear to 
support the veteran's contention that his condition may have 
worsened in severity.  The last treatment record associated 
with the claims file is dated from October 2003.  An attempt 
should be made to obtain any recent VA treatment records.  

In light of the foregoing, the recent VA treatment records 
are relevant to the veteran's claim.  Records generated by VA 
are constructively included within the record.  If records of 
VA treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 C.F.R. § 3.159.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain copies of the 
veteran's VA treatment records for his 
PTSD since October 2003.

2.  Next, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The examiner is 
requested to determine all current 
manifestations associated with the 
veteran's PTSD and to comment on their 
severity.  The examination should 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  The claims 
folder should be made available to the 
examining physician for review in 
conjunction with the examination.  The 
examiner should also indicate the effect, 
if any, that the veteran's PTSD has on 
his employability.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail. 

3.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the December 2003 
statement of the case and discussion of 
all pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


